 Case 2:20-cv-12942-LVP-DRG ECF No. 1, PageID.1 Filed 11/02/20 Page 1 of 14




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN

STEVEN BEYER                                )
                                            )
                  Plaintiff,                )
                                            )
      v.                                    )
                                            )
ASCENSION HEALTH                            )      Case No. _______________
                                            )
      and                                   )      JURY TRIAL DEMANDED
                                            )
ASCENSION MICHIGAN,                         )
                                            )
      and                                   )
                                            )
ASCENSION PROVIDENCE                        )
HOSPITAL                                    )
                                            )
      and                                   )
                                            )
REVERENCE HOME HEALTH &                     )
HOSPICE, LLC                                )
                                            )
                  Defendants.               )

                                 COMPLAINT

                       PRELIMINARY STATEMENT

      1.    Steven Beyer (“Plaintiff”) brings this action under Section 504 of the

Rehabilitation Act of 1973, 29 U.S.C. § 794 (“Section 504”) and the Michigan

Persons with Disabilities Civil Rights Act of 1976, Mich. Comp. Laws §§ 37.1101

et seq. (“MPDCRA”) against Ascension Health and its subsidiaries: Ascension

Michigan, Ascension Providence Hospital, Novi Campus, and Reverence Home

                                        1
 Case 2:20-cv-12942-LVP-DRG ECF No. 1, PageID.2 Filed 11/02/20 Page 2 of 14




Health & Hospice, LLC (“Defendants”) for failure to provide on-site American

Sign Language (“ASL”) interpreters to ensure effective communication with the

deaf son and primary caretaker of a terminally ill patient. Defendants own and

operate numerous hospitals and hospice centers in Michigan as well as nationwide.

Defendants refused to provide on-site interpreters despite a critical need to

communicate with Mr. Beyer about his mother’s illness and to educate and

adequately train Mr. Beyer on the care and treatment he would be providing to his

mother in hospice. Instead, Defendants sporadically provided unreliable and

malfunctioning Video Remote Interpreting (“VRI”) services at the hospital and

provided no interpreting services either on-site or via remote means during hospice

care. Because Defendants failed to provide the required effective communication,

Defendants discriminated against the Plaintiff. Plaintiff seeks compensatory

damages to redress Defendants’ failure to provide the necessary auxiliary aids or

services to ensure effective communication as required by Section 504 and the

MPDCRA, as well as reasonable attorneys’ fees and costs.


                          JURISDICTION AND VENUE

      2.     This Court has jurisdiction over the claim brought pursuant to 29

U.S.C. § 794 because “district courts shall have original jurisdiction of all civil

actions arising under the Constitution, laws, or treaties of the United States.” 28

U.S.C § 1331.

                                           2
 Case 2:20-cv-12942-LVP-DRG ECF No. 1, PageID.3 Filed 11/02/20 Page 3 of 14




       3.     This Court has personal jurisdiction over the Defendants because

Defendants do business in Michigan.

       4.     This Court has supplemental jurisdiction over the MPDCRA claim

because the claim “is so related to claims in the action within such original

jurisdiction that they form part of the same case or controversy under Article III of

the United States Constitution.” 28 U.S.C. § 1367(a).

       5.     Venue is proper in this district under 28 U.S.C. § 1391(b) because a

“substantial part of the events or omissions giving rise to the claim occurred” in

this judicial district.

                                       PARTIES

       6.     Steven Beyer is a deaf individual who resides in Wayne, Michigan.

       7.     Defendant Ascension Health is a corporation headquartered in St.

Louis, Missouri which provides health care, and owns or operates Ascension

Providence Hospital, Novi Campus, and Reverence Home Health & Hospice, LLC.

Ascension Health’s address is 101 South Hanley Road, Suite 450, St. Louis, MO

63105. Its resident agent is CSC-Lawyers Incorporation Service, 601 Abbot Road,

East Lansing, MI 48823.

       8.     Defendant Ascension Michigan, a subsidiary of Ascension Health,

operates Ascension Providence Hospital, Novi Campus, and Reverence Home




                                          3
 Case 2:20-cv-12942-LVP-DRG ECF No. 1, PageID.4 Filed 11/02/20 Page 4 of 14




Health & Hospice, LLC. Ascension Michigan’s resident agent is CSC-Lawyers

Incorporation Service, 601 Abbot Road, East Lansing, MI 48823.

      9.    Defendant Ascension Providence Hospital operates a hospital located

at 47601 Grand River Avenue, Novi, MI 48374. Its resident agent is CSC-

Lawyers Incorporation Service, 601 Abbot Road, East Lansing, MI 48823.

      10.   Defendant Reverence Home Health and Hospice, LLC is a hospice

services provider that operates Ascension Clinton Township Reverence Home

Health and Hospice with the address of 37650 Garfield Road, Clinton Township,

MI 48036. Its resident agent is C T Corporation System, 40600 Ann Arbor Rd E

Ste 201, Plymouth, MI 48170.

      11.   Defendants are recipients of federal financial assistance because they

accept, inter alia, payments from Medicaid and Medicare.

                           STATEMENT OF FACTS

      12.   Plaintiff, Steven Beyer, is a deaf individual.

      13.   Mr. Beyer is substantially limited in the major life activities of

hearing, speaking, and communicating.

      14.   Mr. Beyer struggles to understand people who use spoken language.

      15.   Mr. Beyer’s primary means of communication is American Sign

Language (“ASL”), a visual language with unique grammar and syntax which

differs from English and other spoken languages.


                                         4
 Case 2:20-cv-12942-LVP-DRG ECF No. 1, PageID.5 Filed 11/02/20 Page 5 of 14




      16.    For Mr. Beyer to discuss issues regarding medical care, qualified

interpreters are necessary to ensure effective communication.

                        Steven Beyer’s Mother Is Hospitalized

      17.    On or about January 1, 2020, Mr. Beyer took his mother, Cynthia

Beyer, to the emergency room of Ascension Providence Hospital in Novi,

Michigan.

      18.    Cynthia Beyer was a hearing individual who had been struggling with

failing health.

      19.    Upon arrival to Ascension Providence Hospital, Mr. Beyer requested

on-site interpreters.

      20.    Instead, Defendants offered only Video Remote Interpreting (“VRI”).

      21.    VRI is a service that uses video conferencing technology and

equipment. Because it relies on video, audio, and internet technology, VRI can

often have technical issues. With VRI, the interpreter appears via videoconference

and is not physically present in the room with the individuals whose conversations

the interpreter is supposed to interpret. The interpreter may not be able to see or

hear all information which is being relayed and connectivity issues can cause

buffering, pixilation, or lag. Because ASL is a visual three-dimensional language,

this lack of visibility makes it difficult for both the interpreter to relay information

and for the deaf person to understand what is being communicated.


                                            5
 Case 2:20-cv-12942-LVP-DRG ECF No. 1, PageID.6 Filed 11/02/20 Page 6 of 14




      22.    When Defendants set up the VRI, it was blurry, frequently froze, and

repeatedly disconnected. Mr. Beyer was unable to communicate through the VRI.

      23.    Mr. Beyer told Defendants that he could not understand the VRI and

repeatedly requested on-site interpreters.

      24.    Defendants did not provide the on-site interpreter as requested, and

over the next few days, Mr. Beyer was unable to communicate with his mother’s

health care providers during a critical time regarding her care, treatment options,

and prognosis.

      25.    On or about January 6, 2020, a doctor informed Mr. Beyer that

Cynthia Beyer’s preliminary results indicated terminal cancer. The doctor

conveyed this information through VRI which was blurry and frequently froze. In

addition, the interpreter was unable to hear the doctor. Mr. Beyer had to constantly

interrupt the doctor to show them that the VRI was not working, that Mr. Beyer

could not understand the interpreter, and that the interpreter could not understand

Mr. Beyer. When the doctor took Mr. Beyer to a different location to show and

discuss a scan, the VRI equipment could not follow them because it could not be

unplugged. As a result, Mr. Beyer was unable to communicate with the doctor

about the scan.

      26.    Without an on-site interpreter, Mr. Beyer was forced to rely on his

hearing sister, Alicia Beyer, and his terminally ill mother for communication.


                                             6
 Case 2:20-cv-12942-LVP-DRG ECF No. 1, PageID.7 Filed 11/02/20 Page 7 of 14




Alicia and Cynthia Beyer would attempt to relay the medical information to him.

However, neither Alicia nor Cynthia are fluent in ASL, nor are they trained

professional ASL interpreters. Their attention was constantly split between

translating the information for Mr. Beyer and attempting to understand the lengthy

medical discussions themselves. At the same time, all three individuals

experiencing the emotional strain of Cynthia’s prognosis made worse by their

struggle to communicate.

      27.    Given the communication difficulties with VRI, Mr. Beyer again

requested that an on-site interpreter be provided. The doctor indicated that there

would be an on-site interpreter the following day.

      28.    On or about January 7, 2020, members of Cynthia’s medical team set

up the VRI equipment instead of the on-site interpreters that were necessary for

Mr. Beyer to participate. Mr. Beyer became upset and asked why the on-site

interpreter that had been promised was not being provided. The medical team

explained that they do not provide on-site interpreting services.

      29.    On that same day, a social worker and hospice manager met with Mr.

Beyer and Alicia Beyer to discuss hospice arrangements. The social worker and

hospice manager claimed they “would try” to provide an on-site interpreter for all

hospice visits so that Mr. Beyer could be trained in providing care for his mother.




                                          7
 Case 2:20-cv-12942-LVP-DRG ECF No. 1, PageID.8 Filed 11/02/20 Page 8 of 14




      30.     Despite repeated requests and an obvious need, Defendants never

provided on-site interpreters to ensure effective communication with Mr. Beyer

during Cynthia Beyer’s hospitalization.

      31.     In refusing to provide qualified interpreters to communicate

effectively with Mr. Beyer at one of the most painful moments in his family life,

the Defendants acted with intent and caused significant emotional harm.

           Steven Beyer’s Mother Is Discharged into Home Hospice Care

      32.     On or about January 9, 2020, Cynthia Beyer was discharged into

home hospice care at Mr. Beyer’s home.

      33.     Mr. Beyer was the primary caretaker for his mother while she was in

home hospice care.

      34.     Hospice workers visited Mr. Beyer’s home on a daily basis.

      35.     During home hospice visits, hospice staff serve several functions,

including providing care for the hospice patient, teaching the caregiver how to

provide appropriate care for a hospice patient, and providing support services and

counseling for the caregiver in preparation for the hospice patient’s expected

passing.

      36.     For instance, Cynthia Beyer’s home hospice records stated that goals

included educating the caregiver how to perform caregiving tasks, demonstrate

safe use of equipment, understand safe administration of medicine, and how to


                                          8
 Case 2:20-cv-12942-LVP-DRG ECF No. 1, PageID.9 Filed 11/02/20 Page 9 of 14




understand changes in the hospice patient’s condition as the patient progressed

towards death.

      37.    Cynthia Beyer’s home hospice records also stated as goals “caregivers

will understand bereavement services,” ensuring that the caregiver took care of

himself or herself while taking care of the hospice patient, and meeting the

spiritual needs of the caregiver.

      38.    Given the importance of communication to ensure that he could

participate in the decision-making process regarding his mother’s care, learn how

to care for his mother, know what to expect, and receive counseling support, Mr.

Beyer repeatedly requested on-site interpreters for the home hospice visits.

      39.    Defendants never provided interpreters for the home hospice visits

even though they knew he was deaf and had requested qualified interpreters.

      40.    The hospice staff would often only communicate with Alicia Beyer,

excluding Mr. Beyer from the conversation even though Mr. Beyer was the

primary caretaker.

      41.    Mr. Beyer was unable to understand the information being relayed to

Alicia Beyer.

      42.    Hospice staff gave Cynthia Beyer medicine without explaining to Mr.

Beyer what the medication was.




                                         9
Case 2:20-cv-12942-LVP-DRG ECF No. 1, PageID.10 Filed 11/02/20 Page 10 of 14




        43.     For instance, hospice staff began giving morphine to Cynthia Beyer.

Without an interpreter, hospice workers could not communicate with Mr. Beyer

about the morphine. Hospice workers failed to explain to Mr. Beyer the

consequences of the morphine injections. As a result, Mr. Beyer was not able to

make an informed decision about the morphine injections on behalf of his mother.

        44.     Due to the lack of qualified interpreters, Mr. Beyer was not able to

understand instructions on how to better care for his mother while she was in

hospice care.

        45.     Due to the lack of qualified interpreters, hospice staff was not able to

provide support services or counseling to help Mr. Beyer prepare for the expected

passing of his mother.

        46.     On or about January 12, 2020, Cynthia Beyer passed away.

        47.     Defendants never provided qualified interpreters for the home hospice

care.

        48.     As a result of Defendants’ failure to provide qualified interpreters, Mr.

Beyer suffered significant emotional distress, humiliation, frustration, and

embarrassment at not being able to participate fully in his mother’s care and

receive the support he needed to deal with the expected loss of his mother.


                                 COUNT I
              SECTION 504 OF THE REHABILITATION ACT OF 1973


                                             10
Case 2:20-cv-12942-LVP-DRG ECF No. 1, PageID.11 Filed 11/02/20 Page 11 of 14




       49.    Plaintiff, Steven Beyer repeats and re-alleges the foregoing

paragraphs in support of this claim.

       50.    Plaintiff is substantially limited in the major life activities of hearing,

speaking, and communicating, and therefore an individual with a disability under

section 504 of the Rehabilitation Act, 29 U.S.C. § 794.

       51.    Section 504 provides that “[n]o otherwise qualified individual with a

disability in the United States . . . shall, solely by reason of his or her disability, be

excluded from the participation in, be denied the benefits of, or be subjected to

discrimination under any program or activity receiving Federal financial

assistance.” 29 U.S.C. § 794(a).

       52.    During all relevant times, Defendants were recipients of federal

financial assistance subject to section 504.

       53.    Defendants discriminated against Plaintiff on the basis of his

disability by denying the Plaintiff auxiliary aids and services necessary to ensure

effective communication between the Plaintiff and Defendants.

       54.    As a result of Defendants’ failure to provide qualified interpreter

services, Defendants did not communicate effectively with Plaintiff regarding his

mother’s medical care, did not communicate effectively with him to instruct him

on how to provide home hospice care for his mother as her primary caregiver, and




                                            11
Case 2:20-cv-12942-LVP-DRG ECF No. 1, PageID.12 Filed 11/02/20 Page 12 of 14




did not communicate effectively with him to provide him with the support services

and counseling services that they provide for caregivers.

      55.    Defendants intentionally discriminated against Plaintiff solely on the

basis of his disability, in violation of section 504.

      56.    Plaintiff suffered damages as a result of Defendants’ conduct.


                        COUNT II
    MICHIGAN PERSONS WITH DISABILITIES CIVIL RIGHTS ACT

      57.    Plaintiff, Steven Beyer repeats and re-alleges the foregoing

paragraphs in support of this claim.

      58.    The purpose of the Michigan Persons with Disabilities Civil Rights

Act states that “The opportunity to obtain . . . [the] full and equal utilization of

public accommodations . . . without discrimination because of disability is

guaranteed by this act and is a civil right.” Mich. Comp. Laws § 37.1102.

      59.    Mr. Beyer is substantially limited in the major life activities of

hearing, speaking, and communicating. Accordingly, he is an individual with a

disability as defined in Mich. Comp. Laws § 37.1103(d).

      60.    The Defendants are public accommodations as defined by Mich.

Comp. Laws § 37.1301 because they are health facilities that extend, offer, sell, or

otherwise make available their services, facilities, privileges, advantages, and

accommodations to members of the public.


                                           12
Case 2:20-cv-12942-LVP-DRG ECF No. 1, PageID.13 Filed 11/02/20 Page 13 of 14




      61.    Defendants discriminated against Plaintiff in violation of Mich.

Comp. Laws § 37.1302 by failing to provide qualified interpreters and not

providing Mr. Beyer with the same opportunity as similarly situated hearing

caregivers to participate in the decision-making process regarding his mother’s

care, or receive the educational and counseling services that Defendants offers

such caregivers.

      62.    As a result of Defendants’ failure to provide qualified interpreter

services, Defendants did not communicate effectively with Plaintiff regarding his

mother’s medical care, did not communicate effectively with him to instruct him

on how to provide home care for his mother as her primary caregiver, and did not

communicate effectively with him to provide him with the support services and

counseling services that they provide for caregivers.

      63.    Defendants’ failure to provide appropriate auxiliary aids and services

for individuals with hearing disabilities denied Mr. Beyer, solely on the basis of his

disability, access to the utilization and benefits of the place of public

accommodation.

      64.    Defendants’ conduct was intentional discrimination.

      65.    Plaintiff suffered damages as a result of Defendants’ conduct.


                               REQUEST FOR RELIEF

   WHEREFORE, Plaintiff requests that the Court enter an Order:

                                           13
Case 2:20-cv-12942-LVP-DRG ECF No. 1, PageID.14 Filed 11/02/20 Page 14 of 14




       a.      Issuing a declaratory judgment that Defendants’ policies, procedures,

and practices subjected Plaintiff to discrimination in violation of Section 504 of the

Rehabilitation Act of 1973 and the Michigan Persons with Disabilities Civil Rights

Act;

       b.      Awarding compensatory damages;

       c.      Awarding reasonable costs and attorneys' fees; and

       d.      Awarding any and all other relief that may be necessary and

appropriate.


                                  JURY DEMAND

       Plaintiff hereby demands that this action be tried before a jury.


This the 2nd day of November, 2020.

                                         Respectfully submitted,

                                          _/s/ Angie Martell____________
                                          Angie I. Martell
                                          Iglesia Martell Law Firm, PLLC
                                          117 North First Street, Suite 111
                                          Ann Arbor, MI 48104
                                          angie@iglesiamartell.com
                                          Tel: 734.369.2331




                                          14
